1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     MOVE 4 LESS, LLC,                  )
4                                       )
                   Plaintiff,           )                      Case No.: 2:19-cv-00321-GMN-NJK
5
          vs.                           )                                   ORDER
6                                       )
     QUEEN BUSINESS SOLLUTIONS, LLC, et )
7    al.,                               )
                                        )
8
                   Defendants.          )
9                                       )

10          Pending before the Court is the Motion to Dismiss, (ECF No. 24), filed by Third-Party
11   Defendants Digital Product Marketing, LLC and Ronald Spinabella (“Third-Party
12   Defendants”), regarding Defendant Queen Business Solutions, LLC’s (“QBS’s”) Third-Party
13   Complaint, (ECF No. 8). QBS filed a Response, (ECF No. 26). Third-Party Defendants did
14   not file a reply. With Third-Party Defendants’ Motion to Dismiss pending, Plaintiff Move 4
15   Less (“Plaintiff”) and QBS filed a Stipulation to Dismiss all of Plaintiff’s claims against QBS
16   with Prejudice, (ECF No. 27), which the Court granted, (ECF No. 28).
17          QBS’s Third-Party Complaint only asserts claims for contribution and indemnity against
18   Third-Party Defendants for Plaintiff’s underlying claims. (Third-Party Compl. 10:13–11:16,
19   ECF No. 8). In relevant part, Third Party Defendants’ Motion to Dismiss alleges that QBS fails
20   to state a claim for which relief may be granted under Federal Rule of Civil Procedure 12(b)(6).
21   (Mot. to Dismiss at 2, ECF No. 24).
22          A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which
23   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “a
24   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
25   Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must


                                                 Page 1 of 3
1    contain either direct or inferential allegations concerning “all the material elements necessary to
2    sustain recovery under some viable legal theory.” Twombly, 550 U.S. at 562 (quoting Car
3    Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1989) (emphasis in original)).
4    When the claims in a complaint are not plausible, plaintiff’s complaint must be dismissed.
5    Twombly, 550 U.S. at 570.
6           To state a claim for contribution, a third-party plaintiff must plead: “(1) common law
7    liability; and (2) the party seeking contribution has been required to pay more than its just share
8    of the award.” See Northwest Airlines v. Transp. Workers Union, 451 U.S. 77, 83 (1981). In
9    order to state a claim for indemnity, the party seeking indemnity must plead: “(1) it has
10   discharged a legal obligation owed to a third party; (2) the party from whom it seeks liability
11   also was liable to the third party; and (3) as between the claimant and the party from whom it
12   seeks indemnity, the obligation ought to be discharged by the latter.” Rodriquez v. Primadonna
13   Co., 216 P.3d 793, 801 (Nev. 2009) (citing 41 Am. Jur. 2d Indemnity § 20 (2005)).
14          QBS fails to state a claim against Third-Party Defendants because it cannot show that it
15   may be liable for Plaintiff’s claims. In light of Plaintiff and QBS’s Stipulation to Dismiss
16   Plaintiff’s claims with prejudice, the Court will not enter a judgment against QBS.
17   Accordingly, QBS cannot plausibly plead an essential element, liability, underlying both its
18   contribution and indemnity claims. Therefore, Third-Party Defendants’ Motion to Dismiss is
19   GRANTED.
20   //
21   //
22   //
23   //
24   //
25   //


                                                 Page 2 of 3
1         Accordingly,
2         IT IS HEREBY ORDERED that Third-Party Defendants’ Motion to Dismiss, (ECF
3    No. 24), is GRANTED.
4         IT IS FURTHER ORDERED that QBS’s Third-Party Complaint, (ECF No. 8), is
5    DISMISSED with prejudice.
6         The Clerk of Court shall close this case and enter judgment accordingly.
7         DATED this 18
                     __ day of October, 2019.
8

9

10
                                               ___________________________________
11
                                               Gloria M. Navarro, District Judge
                                               United States District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                             Page 3 of 3
